Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                August 24, 2016

The Court of Appeals hereby passes the following order:

A16A0886. CITY OF LAFAYETTE v. WATSON.

       This appeal arose pursuant to this Court’s grant of an application for
interlocutory appeal of a decision of the State Court of Walker County. See OCGA
§ 5-6-34 (b). Upon consideration of the entire record in the matter, it is hereby
ordered that the appeal is DISMISSED as having been improvidently granted.



                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office,
                                                    08/24/2016
                                     Atlanta,____________________
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.